DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 5, filed 29 September 2022, with respect to claim 10 have been fully considered and are persuasive.  Therefore, the § 112 rejection of claim 10 has been withdrawn. 

Applicant’s arguments, see Pages 5-6, filed 29 September 2022, with respect to the rejections of claims 1-10 under § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly-found prior art.
Neither Ebrahimi nor Park discloses the material out of which a sample accommodation block is made.
Pappas et al. (US 5,983,711), however, in the same field of endeavor of sample analysis, disclose a sample analysis apparatus (20, Fig. 1) comprising a sample accommodation block (22) for accommodating a sample (24) (Col. 3, Lines 47-54), wherein the sample accommodation block (22) is made of aluminum (Col. 4, Lines 39-43).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s sample accommodation block to be made of aluminum for the purpose of allowing the sample to be efficiently heated while not heating up the sample accommodation block itself  (Col. 4, Lines 39-43), which could affect accurate sensing of the scattered radiation.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (WO 2021/158700), hereinafter Ebrahimi, in view of Park et al. (US 2018/0372608), hereinafter Park, and Pappas et al. (US 5,983,711), hereinafter Pappas.

Claim 1: Ebrahimi discloses a microorganism detection apparatus (Dynamic laser speckle imaging, Figs. 1,34) comprising:
a body (cuvette 12);
a sample accommodator module (cuvette 12) provided in the body to accommodate a sample (Bacterial suspension) [0016,0031];
a beam irradiation module (14) for irradiating a beam to the sample [0016,0031];
a sensor module (16) for detecting speckles generated [0031] when the beam irradiated to the sample is scattered due to motion of bacteria or microorganisms comprised in the sample ( “In the present disclosure, we utilize dynamic laser speckle imaging to quantify bacterial micromotion and correlate the decrease of micromotions with the inhibitory effects of antibiotics.” [0023]); and
a controller (20) for storing and analyzing images detected by the sensor module (16) [0031];
wherein the sample accommodator module (12) comprises:
a sample accommodation block having a sample hole capable of accommodating a  container (cuvette 12) containing the sample [0031].
 	Ebrahimi does not explicitly disclose wherein the controller controls the beam irradiated from the beam irradiation module.
	However, Ebrahimi does disclose the need for an automated testing apparatus (“Therefore, the proof-of-concept method presented here may offer a promising route for developing a portable, affordable, and automated RAST for application in resource-limited areas, which is critical in our global fight for the AMR stewardship.” [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s controller to be connected to both the beam irradiation module an the sensor module for the purpose of performing fully-automated bacterial sample testing (“Therefore, the proof-of-concept method presented here may offer a promising route for developing a portable, affordable, and automated RAST for application in resource-limited areas, which is critical in our global fight for the AMR stewardship.” [0059]).
 	Ebrahimi is silent with respect to a heater for supplying heat to the sample to keep it at a present temperature.
 	Park, however, in the same field of endeavor of dynamic laser speckle imaging, discloses a microorganism detecting apparatus (Figs. 1,9) comprising:
 	a sample accommodator module (210) to accommodate a sample (S), wherein the sample accommodator module (210) comprises:
a heater (284) for supplying heat to the bacteria or microorganisms in the sample (S) at a preset temperature [0158].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s sample accommodator module with a heater for the purpose of “maintaining an appropriate temperature to accelerate propagation of the microbes in the sample” (Park [0158]).
Ebrahimi is also silent with respect to the material out of which the sample accommodation block is made.
Pappas, however, in the same field of endeavor of sample analysis, discloses a sample analysis apparatus (20, Fig. 1) comprising a sample accommodation block (22) for accommodating a sample (24) (Col. 3, Lines 47-54), wherein the sample accommodation block (22) is made of aluminum (Col. 4, Lines 39-43).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s sample accommodation block to be made of aluminum for the purpose of allowing the sample to be efficiently heated while not heating up the sample accommodation block itself (Col. 4, Lines 39-43), which could affect accurate sensing of the scattered radiation.  

Claim 4: Ebrahimi further discloses wherein the beam irradiation module (14) comprises:
a light source (laser) for generating the beam [0016];
a beam transferring medium (free space) for transferring the beam generated by the light source [0016]; and
a beam emitter (lens) for irradiating, to the sample (in 12), the beam transferred by the beam transferring medium [0016].

Claim 8: Ebrahimi is silent with respect to a case covering the sample accommodator module.
 	Park, however, in the same field of endeavor of dynamic laser speckle imaging, discloses a microorganism detecting apparatus (Figs. 1,9) comprising:
 	a case comprising a cover (200A) capable of covering a sample accommodator module (210) to not expose the sample (S) to an external environment when the container is put in the sample accommodator module (210) for a test [0161].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s sample accommodator module with a case to cover the sample for the purpose of preventing testing inaccuracies due to noise from the external environment (Park [0161]).

Claim 9: Ebrahimi further discloses wherein the container (12) is provided in an overall pillar shape having a top opening and a bottom surface (se Fig. 1), and comprises a beam entering part corresponding to the beam irradiation module (14) and a beam receiving part corresponding to the sensor module (16), wherein the beam entering part and the beam receiving part are misaligned to amplify the speckles generated by the beam irradiation module (14) and detected by the sensor module (16) (evident from Fig. 34).

Claim 10: Ebrahimi further discloses wherein the controller (20) obtains a temporal correlation of the speckles by using the detected speckles, and estimates presence of bacteria in the sample or a concentration of the bacteria in real time based on the temporal correlation (“determining an inhibition status of the sample”, i.e. determining if the bacteria is the suspension are still present or how much they have been inhibited by antibacterial substances, [0008]).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi, in view of Park and Pappas as applied to claims 1 and 4 above, and further in view of Tearney et al. (US 10,534,129), hereinafter Tearney.

Claim 2: Ebrahimi is silent with respect to the sample accommodation block being connected to the beam irradiation module and the image detector.
	Tearney, however, in the same field of endeavor of laser speckle imaging, discloses a sample accommodation block comprising:
 	an irradiator accommodator (optical fiber) provided at a side of the sample accommodation block to accommodate at least a portion of a beam irradiation module (claim 1); and
	an image detector connected (via optical fiber) at another side of the sample accommodation block to allow the sensor module to detect an image scattered by the sample (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s sample accommodation block with optical fibers for connection to the beam irradiation module and the image detector for the purpose of improved coupling so that light use is maximized and detected noise is minimized.

Claim 5: Ebrahimi further discloses wherein the light source (12) comprises a laser capable of irradiating a beam of a certain wavelength [0016], but is silent with respect to the beam transferring medium comprising an optical fiber.
 	Tearney, however, in the same field of endeavor of laser speckle imaging, discloses the use of an optical fiber to deliver light from a laser to a sample (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s beam irradiation module with an optical fiber for the purpose of providing improved coupling of the laser to the sample.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi, in view of Park and Pappas as applied to claim 1 above, and further in view of Lutz (US 2019/0041344), hereinafter Lutz, and Winter (US 2022/0155195), hereinafter Winter.

Claim 3: The microorganism detection apparatus of claim 1, wherein the heater uses a Peltier element or resistance heating.
 	Park discloses a heater (284) for supplying heat to the bacteria or microorganisms in the sample (S) at a preset temperature [0158], but does not explicitly disclose the type of heater used.\
 	However, the Examiner takes Official notice that it is well known to use a Peltier element to heat a sample (Lutz [0012]; Winter [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s heater to use a Peltier element for the purpose of using a well-known heating device to efficiently maintain a desired sample temperature.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi, in view of Park and Pappas as applied to claim 4 above, and further in view of Kuebler et al. (US 6,519,032), hereinafter Kuebler.

Claim 6: Ebrahimi is silent with respect to a plurality of containers containing samples.
 	Kuebler, however, in the same field of endeavor of light scattering, discloses a sample characterization apparatus comprising: 
 	a plurality of containers containing samples (20) (Col. 44, Lines 7-10), and 
 	a beam splitter (440) for splitting the beam generated by a single light source (435), for a plurality of beam emitters  (Col. 20, Lines 45-49; Col. 44, Lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s sample accommodator module to accommodate a plurality of sample containers and Ebrahimi’s beam irradiation module to comprise a beam splitter for the purpose of interrogating many samples in parallel and thus reducing device operation time.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi, in view of Park and Pappas as applied to claim 1 above, and further in view of Rahmlow et al. (US 2019/0107487, disclosed in IDS 25 February 2021), hereinafter Rahmlow.

Claim 7: Ebrahimi is silent with respect to a ball plunger inserted into the sample accommodation block.
 	Rahmlow, however, in the same field of endeavor of optical sample scattering, discloses wherein a sample accommodator module comprises a ball plunger to fix a sample container (flow cell) in position (“Force may be applied from the read head to the cell from the side to drive the step onto the alignment bosses by means such as a ball plunger 818.” [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebrahimi’s sample accommodator module with a ball plunger to fix the container to the sample accommodation block for the purpose of “mitigate[ing] misalignment during operation due to such causes as vibration or jarring of the instrument by actively pushing the elements back against their alignment fixtures” (Rahmlow [0042]).

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896